IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                             July 10, 2001 Session

      ALVIN BATES v. DR. JOSEPH METCALF, IV, d/b/a OAK RIDGE
                          SURGEONS, P.C.

                     Appeal from the Circuit Court for Anderson County
                      No. 98LA0448 Hon. James B. Scott, Jr., Judge

                                       FILED DECEMBER 3, 2001

                                 No. E2001-00358-COA-R3-CV




                                   CONCURRING OPINION



               I concur with the result reached by Judge Goddard in this case. Judge Susano has
filed an able Dissent on the issue of medical battery. I do not agree with the Dissent, because I
believe Dr. Metcalf properly testified about telling plaintiff that whatever he found under the
examination, if it could be fixed, he would fix it. The record establishes that plaintiff knew an anal
fissure was possible, and Dr. Metcalf testified that plaintiff expected him to fix it if it was found.

                The parol evidence rule does not bar this testimony, because the written request for
surgery form sets forth that unforeseen conditions could require additional surgery, and the form
explicitly authorized such surgery to be performed. In order for the parol evidence rule to apply, the
written agreement must be intended by the parties to be a final expression of their agreement and
intended to be a complete and exclusive statement of the terms of the agreement. I cannot find that
intent from the request for surgery form, and the abovementioned provision is subject to be explained
and supplemented by oral evidence. See Strickland v. City of Lawrenceburg, 611 S.W.2d 832.




                                                      _________________________
                                                      HERSCHEL PICKENS FRANKS , J.